The opinion of the court was delivered by
Rowell, J.
The orator seeks to stand as against The St. Johnsbury and Lake Champlain Company on his agreement of December 6, 1875, with the Lamoille Yalley Company, whereby his land damages were fixed at $678, with interest thereafter. But the St. Johnsbury Company was not a party to that agreement; and following the Adams case, 57 Vt. 240, the agreement cannot be regarded as binding on that company on the ground of privity between it and the Yalley Company, for it did not succeed to the property in a way to establish such privity.
*230Nor is the agreement binding on the St. Johnsbury Company by reason of the statute, as a judgment would have been; for in the Bridgeman case, 58 Yt. 198, a judgment against the Yalley Company was held binding on the St. Johnsbury Company solely by force of the statute, and not at all on the ground of privity. But the statute has no effect upon the binding quality of agreements in this behalf, but leaves them to stand on general principles.
The St, Johnsbury Company is liable therefore only by l-eason of its own taking; but it is liable for the land actually taken as of the time when it first took it, for the orator was then the equitable owner of it, and has since become the legal owner. But it is not liable to him for damage to the land contiguous to the land taken, for he was not the owner of it at the time of taking.
The decree is modified so as to give the orator interest on the sum decreed from July 1, 1880, when the St. Johnsbury Company first took possession, instead of from June 18, 1883, when the orator acquired legal title from Burton; but ill all other respects the decree is affirmed, and the cause remanded.
Taft, J., dissents.